Citation Nr: 0522427	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  97-17 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed lung 
disorder other than asthma.  

2.  Entitlement to service connection for a claimed 
gastrointestinal disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to August 
1943.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1996 determination by the RO in Phoenix, 
Arizona that new and material evidence had not been received 
to reopen the claims of service connection for bronchitis, 
rhinitis, asthma and a gastrointestinal disorder.  

A hearing was held at the RO in June 1997 and before another 
Veterans Law Judge in January 2000.  

In May 2000, the Board remanded these claims for further 
development and adjudication, and in doing so, 
recharacterized the issue with respect to bronchitis as a 
claim of service connection for the disability (the Board 
determined that there was no prior denial of a claim of 
service connection for bronchitis).  

In a September 2003 letter, the veteran was informed that the 
Veterans Law Judge who presided over the January 2000 hearing 
was no longer employed with the Board and that he had a right 
to another hearing.  

The veteran was notified of his right to another hearing, 
however, in October 2003, the RO received a response from the 
veteran indicating that he did not want another hearing.  

During the course of this appeal, jurisdiction of the 
veteran's claims folders was transferred to the RO in 
Philadelphia, Pennsylvania.  

In November 2003, the Board remanded the claim of service 
connection for bronchitis and the reopened claim of service 
connection for a gastrointestinal disorder for further 
evidentiary development.  

The veteran is shown to have failed to appear for VA 
examinations scheduled in connection with requested 
development.  

Pursuant to a June 28, 2004 Motion, this case has been 
advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran is not shown to have a current lung disorder 
to include bronchitis due to any event or incident of his 
period of military service in World War II.  

3.  The veteran currently is not shown to have had a 
gastrointestinal condition due to any event or incident of 
this period of military service in World War II.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a lung disability to 
include any manifested by bronchitis due to injury or disease 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.655 (2004).  

2.  The veteran currently is not shown to have a 
gastrointestinal disability due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

With respect to the veteran's claim of service connection, 
the Board notes that the RO issued a letter in August 2001 
that informed the veteran of the medical and other evidence 
needed to substantiate his service connection claim.  

The veteran was further informed of the VCAA in the Board's 
November 2003 decision.  Further, in the Supplemental 
Statement of the Case (SSOC) dated in January 2005, the RO 
provided the veteran with the regulations pertaining to VA's 
duty to assist in the development of claims under 38 C.F.R. 
§ 3.159.  

As such, VA has thereby met its obligations to notify the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what evidence he is responsible 
for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was scheduled to appear for a VA 
examination in May 2004, but did not report.  The veteran 
later indicated that he did not receive timely notice of the 
examination due to his residing in a Soldier's Home.  

In November 2004, the veteran was informed of another VA 
examination; however, he failed to report to the rescheduled 
examination.  

The Board finds, given the circumstances of this case, that a 
basis has not been presented for a finding of good cause to 
explain the veteran's failure to report for examination in 
November 2004.  As such, the Board must undertake to review 
the claim based on the evidence that is of record.  

In the circumstances of this case, as will be discussed in 
further detail hereinbelow, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The veteran has not claimed that there are any VA or private 
medical records that need to be obtained.  In this regard, 
the Board has reviewed the evidence in its entirety and finds 
that the record is complete with regard to the veteran's 
service connection claims.  

The veteran has not specified nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claims.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


Service connection 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  


Lung disorder, other than asthma

With respect to the veteran's claimed respiratory condition, 
other than asthma, the Board concludes that service 
connection must be denied based on the evidence that is 
currently of record.  38 C.F.R. § 3.303.  

In this case, the veteran's service medical records at 
enlistment in August 1942 were negative for any findings of 
respiratory complaints or lung defects.  During service, in 
July and August 1943, the veteran was hospitalized for 
treatment of chronic, bronchial asthma.  

It was noted that the cause of the asthma was undetermined, 
but that the condition existed prior to induction (EPTI).  

In a Certificate of Disability for Discharge dated in August 
1943, the veteran was recommended for discharge on account of 
"asthma, bronchial, chronic, cause undetermined, EPTI."  

The post service evidence shows a VA examination report dated 
in December 1943 with a diagnosis of mild, chronic, bronchial 
asthma.  On the basis of this finding, the veteran was 
granted service connection and assigned a 10 percent 
evaluation.  

While hospitalized for a tonsillectomy in May 1944, the 
veteran reported a history of bronchial asthma.  However, no 
dyspnea was observed during his hospitalization.  An x-ray 
study dated in May 1944 showed fibrosis in both upper lobes 
with no parenchymal lesion.  Asthma by history was diagnosed.  

In December 1945, the veteran was hospitalized for treatment 
of pneumonia and acute catarrhal fever.  

In October 1946, the veteran was noted to have allergies, 
chronic bronchial asthma and rhinitis.  By July1947, the 
veteran was shown to have diagnosed bronchial asthma by 
records only.  

In a VA clinical record dated in March 1950, the veteran was 
reported to have symptoms of an allergic nature.  He was 
diagnosed with acute pharyngitis.  

In November 1995, the veteran filed his claim of service 
connection for bronchitis.  

The veteran's private medical records dated from 1974 to 2001 
reflect chronic bronchitis/asthma by history with episodic 
entries for chronic cough and sore throat attributed to 
enlargement of the epiglottis and GERD, as well as, 
bronchospastic lung disease.  

The veteran's complex cardiovascular, urologic and kidney 
disease with recurrent obstruction, infection, stones were 
the primary concerns for his private medical treatment.  

In 1998, the veteran sought emergency care with complaints of 
bronchitis and rhinitis.  In August 2000, the veteran had a 
chest x-ray study for complaints of chronic bronchitis with 
no evidence of active disease shown.  

The Board has reviewed VA clinical records dated from 1975 to 
2003.  In December 1989, the veteran had complaints of having 
had dry cough for a four-month period.  

In 1990, the veteran was noted to have a history of vocal 
cord nodule that resulted in sore throat and pain.  In 1992, 
the veteran reported having recurring asthma attacks, as well 
as chronic hyperrreactive airway disease.  

In a clinical note, the veteran was noted to have suffered an 
uncontrolled, occupational asbestos exposure.  The examiner 
noted no abnormal findings.  

The veteran was noted to have continuous hacking cough, sore 
throat and post nasal drainage that was unrelieved by drug 
therapy.  

In 1997, the veteran was noted to be getting over 
rhinitis/bronchitis.  The veteran was noted to have had 
bronchitis in 1998 and 1999 with recurrent sinusitis, asthma, 
rhinitis, and chronic obstructive pulmonary disease (COPD).  
His social history was noted to include exposure to 
carcinogens, smoking, alcohol abuse, and foreign travel.  

In July 2002, the veteran reported having good results with 
drug therapy for seasonal rhinitis.  Also noted was "COPD, 
asthma/bronchitis," and recurrent sinusitis.  

In June 1997, the veteran testified that he had asthmatic 
problems in service which was triggered by his allergic 
rhinitis that was a reaction from pesticides and other 
conditions in service.  

The veteran claimed that his military experience caused him 
to be more sensitive and worsen his respiratory disorders 
that include bronchitis.  The veteran reported that his 
allergic rhinitis and asthma exacerbate his bronchitis 
conditions that were noted to be recurrent.  

In January 2001, the veteran testified at a hearing that he 
complained of bronchitis and rhinitis in service.  The 
veteran also stated that he received private treatment for 
his respiratory conditions that included bronchitis soon 
after he left the military.  

On VA examination in October 2001, the veteran was noted to 
have had childhood asthma, but was still able to serve in the 
military.  The veteran reported having allergy shots and 
steroid inhalers for his respiratory disorders that required 
periods of hospitalization.  

His pulmonary function tests taken for this examination 
showed minimal abnormalities without bronchodilator response.  

In this case, the Board notes that the record lacks evidence 
of a lung disorder other than asthma in service or within a 
year of discharge from active duty in 1943.  

While the veteran has testified that he has had respiratory 
disorders that include bronchitis since his active duty 
service, his assertions referable to continuity are not 
supported by the medical evidence of record.  

Likewise, the veteran's contentions that he has current lung 
disability related to his active service, alone are not 
sufficient to establish his claim of service connection for 
this condition based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

It is pertinent to note that the veteran did not appear at VA 
examination scheduled in 2004 for the purpose of evaluation 
his respiratory status.  

The Board finds, on its review of the record, that there is 
no competent evidence to support the veteran's assertions 
that he is suffering from current respiratory disability to 
include any manifested by bronchitis due to disease or injury 
in his period of active service.  

The available service medical records in this regard are 
negative for any actual findings of chronic bronchitis or 
respiratory illness, other than asthma or rhinitis.  

The other medical evidence submitted by the veteran in 
support of his claim can only serve to establish the presence 
of episodic, acute bronchitis at a time that was remote from 
his period of active service.   

Thus, based on its review of the evidentiary record as 
presently constituted, the Board cannot find that the veteran 
is shown to have current respiratory disability due to 
disease or injury that was incurred in or aggravated by 
active service.  

Here, as the preponderance of the evidence is against the 
claim, service connection for a respiratory disorder, other 
than asthma, must be denied.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107.  


Gastrointestinal disorder

With respect to the veteran's claimed gastrointestinal 
condition, the Board concludes that service connection must 
be denied based on the evidence that is of record.  38 C.F.R. 
§ 3.303.  

In this case, the veteran's report of physical examination at 
induction in August 1942 was negative for any finding of a 
gastrointestinal defect.  

In a service medical entries dated from October to November 
1942, the veteran complained of having right lower quadrant 
pain on several occasions of one-week duration.  His previous 
medical history was noted to include usual childhood diseases 
with full recovery.  

On October 31, 1942, the veteran was hospitalized with what 
was thought to be acute appendicitis or muscle strain.  
However, the next day, the veteran was reported to be 
asymptomatic and was returned to duty in November.  

The post service evidence shows that, in April 1945, the RO 
received a statement from the veteran's physician.  The 
physician reported that the veteran had a history of 
epigastric pain for the past two years.  

A physical examination was negative for any essential 
findings.  The x-ray studies were reported to show a stomach 
with a filling defect immediately after taking barium.  The 
physician's impression was that of duodenal ulcer and spastic 
colon.  

In a statement received at the RO in June 1945, the veteran 
reported that, before his discharge, he requested an 
examination of his stomach, but this was denied.  He claimed 
that, since service, he sought medical treatment for his 
stomach problems and was unable to work as a result of this 
condition.  

On VA examination in August 1945, the veteran was noted to 
have "Normal GI tract."  On examination of the digestive 
system, it was noted that the veteran had epigastric soreness 
and nausea with stomach was empty with frequent vomiting.  

The examiner observed tenderness in the epigastrum and left 
lower quadrant.  The examiner noted no spasms, masses, 
hemorrhoids, hematemsis, melena or diarrhea.  The x-ray 
studies showed a mild but definite ulcer deformity.  

In VA hospital records dated from September to November 1946, 
the veteran was noted to have complaints of peptic ulcer.  
The diagnosis of peptic ulcer was not substantiated based on 
negative gastrointestinal testing.  The veteran was 
discharged with a diagnosis of psychoneurosis.  

In December 1946, the veteran was admitted to VA hospital for 
hematuria with cramping abdominal pain.  The veteran's 
previous admission and extensive gastrointestinal workup with 
normal findings was noted.  

The clinical testing resulted in diagnoses of hematuria, 
asthma based on records, cicatrix by history, calculus of the 
left renal and urethral and prostatic hypertrophy.  

In a letter from a treating physician in December 1946, the 
veteran was noted to have prior complaints of epigastric pain 
in March 1945.  The physician reported other diagnosed 
conditions that included bronchial asthma, nonspecific 
urethral discharge, prostatitis, duodenal ulcer and spastic 
colon.  

In July 1947, the veteran was hospitalized at VA for headache 
and weakness.  The veteran was discharged with diagnoses of 
pyelocystitis, urethral strictures, urinary retention and 
asthma.  No gastrointestinal or digestive conditions were 
noted.  

In a March 1950 VA hospitalization notes, the examiner 
reported that the veteran's abdominal cramping pains were 
secondary to urethral stricture.  The examiner noted "vague 
symptoms referable to his stomach such as 'butterflies' and 
occasional epigastric burning."  The examiner's impression 
that the veteran's fever was due to acute pharyngitis.  

The VA clinical and private medical records dated from 
September 1957 to November 1968 are negative for any 
digestive disorders or gastrointestinal complaints.  

A review of private records dated from 1973 to 2001 reflect 
medical treatment for chronic gastritis and gastroesophagel 
reflex (GERD) with drug therapy.  

These records contains diagnoses of irritable bowel syndrome, 
hemorrhoids, hiatus hernia, diverticulosis, urethral 
stricture disease and left urethral reflux.  

In a private physician's letter dated in June 1996, the 
veteran was diagnosed with hemorrhoids and stable gastritis.  
An upper GI series was conducted in October 1996 that 
reflected a hiatus hernia and gastritis secondary to 
helicobacter.  

In June 1998, a private physician noted the veteran's 
gastritis had resolved and that he was asymptomatic on 
physical examination.  In October 2000, the veteran was noted 
to have had an upper GI series that showed mid esophageal 
stricture with complaints of lower gastrointestinal spasm-
like pain.  

On follow-up examination, the veteran was found to have no 
further problems with dysphagia, odynophagia, change in 
appetite or weight loss.  The examiner noted that the veteran 
required no further evaluation.  

In June 1997, the veteran testified at a hearing before a 
Hearing Officer that, during service, he was treated for 
occasional stomach dysfunctions.  

In January 2000, the veteran testified at another hearing 
that, in early 1944, he was medically treated for duodenal 
ulcers by a private physician.  He testified that, after 
service, he had sought medical treatment for this digestive 
condition in 1946 and 1947.  

In VA clinical records dated from 1974 to 2003, the veteran 
was treated for left-sided pain with hematuria and urethral 
stricture.  In a 1984 hospital summary, the veteran was noted 
to have a 30-year history of gastrointestinal problems 
beginning with "nervous stomach."  

In 1974 and 1975, the veteran was noted to have diagnosed 
hiatal hernia.  The veteran was also treated for hemorrhoids, 
diverticulosis, GERD, peptic ulcer symptoms, allergies, 
urinary tract infection, ventral hernia, gastritis, uretrhal 
stricture and chronic renal insufficiency.  

In March 1984, the veteran was noted to have multiple old 
left renal infarctions with extensive cortical loss involving 
the superior and inferior renal poles.  The multiple 
diagnosed digestive and gastrointestinal disorders were 
referred to in recent medical records as part of the 
veteran's past medical history with symptoms resolving in or 
around 2000.  

In this case, while the veteran asserts that he has a current 
gastrointestinal symptoms related to his active service, his 
statements alone are not sufficient to establish service 
connection for this condition based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds, on its review of the record, that competent 
evidence to support the veteran's assertions of current 
digestive or gastrointestinal disability that had its onset 
during his period of active service has not been presented.  

It is pertinent to note that the veteran is shown to have 
failed to report for VA examination scheduled in 2004 to 
evaluate his gastrointestinal status.  

The Board finds, on its review of the record, that there is 
no competent evidence to support the veteran's assertions 
that he is suffering from current gastrointestinal disability 
due to disease or injury that was incurred in or aggravated 
by his period of active service.  

Here, as the preponderance of the evidence is against the 
claim, service connection must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107.  



ORDER

Service connection for a lung disorder in addition to asthma 
is denied.  

Service connection for a gastrointestinal disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


